PER CURIAM:
William Scully, Jr., appointed counsel for Leanthony Lee Bettis, filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and Bettis’s convictions and sentences are AFFIRMED.